COWART, Judge.
This is an appeal from a final judgment on a directed verdict in the jury trial of a four count complaint brought by a buyer alleging that the seller breached a written contract for the sale of a condominium development. We have examined the complaint, the contract and the evidence adduced by the buyer and find that there was a basis for the trial court holding that, as a matter of law, the evidence was insufficient to go to the jury as to count three, alleging a tortious interference by a third party with the contractual relationship between the buyer and seller. However, there was prima facie evidence of a legal contract and of its breach and those matters necessitated the resolution of disputed questions of fact and should not have been decided adversely to the buyer as a matter of law. Accordingly, as to counts one, two and four of the complaint the final judgment against the buyer is reversed and the cause remanded for trial.
REVERSED.
COBB and FRANK D. UPCHURCH, Jr., JJ., concur.